DISSENTING OPINION.
GRAVES, J.
This is one of three cases briefed, argued and submitted together, although separate upon our docket. I have fully covered both the law and the facts in a dissenting opinion in the case of State ex rel. Equitable Life Assurance Society of the United States v. Vandiver, Superintendent. Both law and facts are practically the same in all three cases. What was said in my dissenting opinion in the Equitable case applies to the questions involved in this case. The peremptory writ of mandamus should be awarded.
Fox and Lamm, JJ., concur herein.